Citation Nr: 1702276	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  08-35 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 60 percent for residuals of prostate cancer, status post radical prostatectomy, with erectile dysfunction.

3.  Entitlement to an initial disability rating in excess of 10 percent for right ankle fracture with osteopenia.

4.  Entitlement to an initial compensable disability rating for left ankle fracture with osteopenia.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to October 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007, August 2008, and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

On his substantive appeals, the Veteran marked that he desired to testify before a member of the Board.  Subsequently, in August 2014 and November 2015 statements, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

Due to the Veteran's age, the Board finds that there is good or sufficient cause to advance the case on the docket; thus, the motion to advance the appeal on the Board's docket is granted.  See 38 C.F.R. § 20.900 (c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement an initial disability rating in excess of 60 percent for residuals of prostate cancer, status post radical prostatectomy, with erectile dysfunction; entitlement to an initial disability rating in excess of 10 percent for right ankle fracture with osteopenia; and entitlement to an initial compensable disability rating for left ankle fracture with osteopenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a diagnosis of tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice letters were sent to the Veteran in March 2007 and April 2008.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in September 2008, September 2009, and January 2011.  So, he has received all required notice concerning his claims, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his disabilities.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis
The Veteran contends that his tinnitus is etiologically related to active service.  Based on the analysis below, the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection is not warranted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds that service connection for tinnitus is not warranted because a disability is not found.  Id.

In the March 2012 VA Audiology examination report, the VA examiner noted that the Veteran did not report recurrent tinnitus.  The examiner found that it was less likely than not that tinnitus was related to active service or the Veteran's service-connected hearing loss because the Veteran reported that he did not experience tinnitus.  The examiner noted that tinnitus did not impact the ordinary conditions of the Veteran's daily life because he did not have tinnitus.  

In a March 2012 addendum, the examiner noted that when the Veteran filed his claim for service connection in January 25, 2007, the Veteran noted that he had tinnitus.  Despite this, the examiner reported that during the March 2012 examination, the Veteran gave first person testimony and stated that he did not have tinnitus.

The Board has not overlooked the Veteran's testimony with regard to his claimed tinnitus.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, other than his initial claim for service connection, the Veteran himself has never stated that he had tinnitus and, during the March 2012 VA examination, stated that he did not have tinnitus.

This claim fails to meet the most fundamental requirement for any claim for service connection: the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  As such, the objective medical findings and opinions provided by the March 2012 VA examination report has been accorded greater probative weight and weigh heavily against the Veteran's claim for service connection for tinnitus.

The Board finds there is no existence of current tinnitus.  See Brammer, 3 Vet. App. at 225 (1992).  Furthermore, the Veteran did not exhibit tinnitus at any time since service discharge.  Because there is no disability for VA purposes, the Board need not consider presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1131, 1112, 1113(West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(a)(1) (West 2014), but finds that a clear preponderance of the evidence is against a finding that tinnitus had its onset during active duty service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  See 38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Board notes that the last time the Veteran had VA examinations to evaluate his service-connected residuals of prostate cancer and ankles was in March 2012.  The Board further notes that the Veteran's VA treatment records only go to 2010.  On remand, the RO should schedule the Veteran for examinations to evaluate his current prostate cancer and ankle disabilities and should attempt to obtain and associate all treatment records concerning the Veteran's residuals of prostate cancer and ankles from 2010 to the present.

Additionally, concerning the Veteran's service-connected right and left ankle fractures with osteopenia, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The Veteran was afforded a VA examination in March 2012.  However, the examination did not include both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, these claims must be remanded for a new VA examination with complete range of motion testing.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected residuals of prostate cancer, status post radical prostatectomy, with erectile dysfunction; and right and left ankle fractures with osteopenia.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his attorney an opportunity to respond.

2. After the above has been completed, schedule the Veteran for a VA medical examination with an appropriate examiner to assess the current severity of his residuals, prostate cancer, status post radical prostatectomy, with erectile dysfunction.  The entire claims file, including this remand, should be made available to the examiner, and the examiner should indicate review of such records.

a. Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.
b. The examiner should identify and comment upon the frequency or severity of all present symptoms and manifestations of the Veteran's service-connected residuals, prostate cancer, status post radical prostatectomy, with erectile dysfunction, to include any renal dysfunction or voiding dysfunction (determining which of those dysfunctions is predominant); and particularly with respect to any voiding dysfunction, whether there are any symptoms of continual urine leakage, urinary frequency, and/or obstructed voiding.  The Veteran's lay assertions in this regard should be recorded and considered.  

The examiner should also provide a detailed rationale for all opinions and conclusions expressed.

3. Schedule the Veteran for an appropriate VA orthopedic examination.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  The examiner is requested to address the service-connected right and left ankle fractures with osteopenia.  

a. The joints should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite joint.  

b. Based on a review of the claims file and the examination findings, the examiner should describe the severity of Veteran's service-connected right and left ankle fractures with osteopenia by providing an opinion concerning whether the limitation of motion is "moderate" or "marked."

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


